-_-                          Case
                             Case1:21-mj-00031-RAL
                                  1:21-cr-00294-RC Document
AO ~.~ (_ ev. 11/11) Arrest Warrant
                                                    Document810Filed
                                                                 Filed
                                                                     04/15/21
                                                                       03/30/21Page
                                                                                Page1 of
                                                                                      1 of
                                                                                         381



                                            UNITED STATES DISTRICT COURT
                                                                             for the

                                                                  District of Columbia

                        United States of America
                                    v.                                           )
                                                                                 )       Case No.
                        JEREMY      1. VOROUS
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                Defendant


                                                              ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                    Jeremy J. Vorous
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment                 0 Information        0 Superseding Information                II Complaint
o     Probation Violation Petition                0 Supervised Release Violation Petition                o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c.        §§ 1752(a)(1) and (2)- Knowingly              Entering    or Remaining       in any Restricted       Building or
 Grounds Without Lawful Authority;
40 U.S.c.         §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly                     Conduct     on Capitol Grounds;
 18 U.S.c.        § 1512(c)(2) - Obstruction of any Official Proceeding.

                                                                                                                       2021.03.17
                                                                                            p~ -A(wa••..•.    ,Ib-     21:14:13 -04 00       1   1

Date:              03/17/2021
                                                                                                          Issuing officer's signature


City and state:                       Washington, D.C.                                   Robin M. Meriweather,           U.S. Magistrate         Judge
                                                                                                            Printed name and title


                                                                            Return

            This warrant was received on          (date)   c8].2.2.)   .26.2.)       , and the person was arrested on      (date)       0 ~) ;;up    1~.:2~
at   (city and state)     Ve.n"'-b~to   I   fA.

Date:
                                                                                                         Arresting officer's signature



                                                                                                     )
                                                                                                            Printed name and title
                      Case 1:21-mj-00031-RAL
                           1:21-cr-00294-RC Document
                                             Document8 1 Filed
                                                          Filed04/15/21
                                                                03/26/21 Page
                                                                          Page2 1ofof381
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
                  JEREMY J. VOROUS
                                                                     )
                  DOB: XX/XX/XXXX                                    )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                                 in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description

     18 U.S.C. §§ 1752(a)(1) and (2)- Knowingly Entering or Remaining in any Restricted Building or
     Grounds Without Lawful Authority,
     40 U.S.C. §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds,
     18 U.S.C. § 1512(c)(2) - Obstruction of any Official Proceeding.


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                       Peter W. Wall, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                          2021.03.17
                                                                                                          21:13:53 -04'00'
Date:             03/17/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                      Robin M. Meriweather, U.S. Magistrate Judge
                                                                                               Printed name and title
          Case
          Case1:21-mj-00031-RAL
               1:21-cr-00294-RC Document
                                 Document82 Filed
                                             Filed04/15/21
                                                   03/26/21 Page
                                                             Page31ofof38
                                                                        12




                                    STATEMENT OF FACTS
        On January 6, 2021, your affiant, Peter W. Wall, was on duty and performing my official
duties as a Special Agent with the Federal Bureau of Investigation (“FBI”). Currently, I am tasked
with investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a
Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.
       Unless otherwise stated, the information in this Affidavit is either personally known to me,
has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact known
by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.
        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.
       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.
       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.
       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

                                                 1
          Case
          Case1:21-mj-00031-RAL
               1:21-cr-00294-RC Document
                                 Document82 Filed
                                             Filed04/15/21
                                                   03/26/21 Page
                                                             Page42ofof38
                                                                        12




President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there. JEREMY J. VOROUS (hereinafter “VOROUS”) of Venango,
Pennsylvania, traveled to the District of Columbia to participate in a rally and protest at the U.S.
Capitol.
         VOROUS gained entry inside the U.S. Capitol on January 6, 2021. The FBI received two
tips which included screenshots of VOROUS’ Facebook page where VOROUS wrote “Yeah we
in dis mofo,” and “Bout to rush in again diff door.” VOROUS’ Facebook page also included
photos taken of the riot, including inside the Capitol. The screenshots contained two photos which
appeared to depict VOROUS inside the U.S. Capitol. VOROUS was also interviewed by the Erie
Times-News after photos on social media appeared to show him inside the U.S. Capitol. 1 The
article reported that “Jeremy Vorous, of Meadville, was in that crowd.” The article further reported
that “Photos on social media appeared to show him inside the U.S. Capitol.” When contacted by
the outlet, the article reported that “Vorous said Thursday by phone that he wasn't sure if he had
anything to say.” According to the article, VOROUS also said “I'm also under investigation by
the FBI," he said, joking that he might leave the country. “Peru is nice.”
        VOROUS posted to Facebook, which your affiant acquired from an anonymous online tip
to the FBI, a photo showing himself in the Capitol Crypt in front of the bust of Abraham Lincoln
saying “does that look staged to you I promise the beanbags were real the mase is still burning on
me aft a shower and 6hrs, the gas was real the flash grenades were also real the dead girl was 10ft
from me”. See Figure One, below. In the photo, VOROUS is depicted wearing a dark long-sleeved
shirt with “NOT TODAY LIBERAL” in white letters on the front and holding a red, white, and blue
cowboy-style hat.




1
 https://www.goerie.com/story/news/politics/2021/01/08/erie-area-man-attended-d-c-riot-you-
have-think-yourself/6595522002/
                                                 2
         Case
         Case1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page53ofof38
                                                                       12




                                           Figure One

        VOROUS also posted to Facebook a photo showing himself in front of a statute with the
caption “We will take what we want” which the FBI obtained from an online tip by an identified
individual. See Figure Two, below. In the photo, VOROUS is depicted wearing the same clothing
as in Figure One. The statute VOROUS poses in front of is the statue of John Caldwell Calhoun
of South Carolina, which is also located in the Crypt of the Capitol.




                                           Figure Two
        VOROUS also posted messages on Facebook talking about the “coordination” of the
attack on the Capitol, as well as the fact that “we took” the Capitol Building, which your affiant
obtained from an anonymous online tip to the FBI. See Figure Three, below.




                                                3
         Case
         Case1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page64ofof38
                                                                       12




                                       Figure Three


       VOROUS also posted on Facebook messages and photos of his presence on and in the
Capitol on January 6, 2021, which law-enforcement obtained via an anonymous tip to the
Metropolitan Police Department. The photos show the violent entry into the Capitol through a
broken window, as well as his comment “Yeah we in dis MOFO.” See Figure Four below.




                                        Figure Four

                                             4
         Case
         Case1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page75ofof38
                                                                       12




       VOROUS also posted on Facebook messages and photos of his presence outside the U.S.
Capitol on January 6, 2021 as a crowd of rioters pressed up against the doors of the U.S. Capitol
building, which law-enforcement obtained via an anonymous tip to the Metropolitan Police
Department. One of the photos shows the crowd up against the doors, as well as his comment
“Bout to rush in again diff door.” See Figure Five, below.




                                          Figure Five
       On January 29, 2021, VOROUS was interviewed by an agent of the FBI at his residence
in Venango, Pennsylvania. VOROUS admitted to being at the Capitol, and inside the Capitol
building on January 6, 2021. VOROUS said he did not go to commit violence, but believed it
would be like the protests in Wisconsin a few years ago, i.e., peaceful protests. VOROUS also

                                               5
         Case
         Case1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page86ofof38
                                                                       12




said that he believes someone had an agenda and got people to do things they had no intention of
doing otherwise trying to make them look like terrorists. VOROUS identified himself in some of
the Facebook photos presented by the agents, and specifically identified himself as the subject in
the photo with the Lincoln bust (Figure One, above).
        VOROUS further stated that he was outside the Capitol building when police started
shooting mace into the crowds. VOROUS stated that while within the mass of people outside the
Capitol building, he said he saw a woman “go down” and tried rescuing her before she got trampled
or arrested.
        VOROUS said that, at some point, he was inside a big crowd, but still outside the building.
VOROUS admitted to yelling to those in front of him to push forward towards the Capitol
building. VOROUS said that people behind him were pushing into him causing him to get stuck
in the middle and that he was fearful of getting hurt.
        VOROUS said that, among other pictures within the group of pictures VOROUS said he
posted and/or took photographs of, is a large door that appears to be propped open. VOROUS
claimed that people appear to be walking in and out of the door. VOROUS also mentioned there
is a video of him at the Capitol building. VOROUS said he was outside the U.S. Capitol
building standing around with his back to a large main door, and that, at some point he said he
turned around and saw people walking in the door from outside the building near where he was
at. VOROUS said he thought someone from inside opened the door as the door was held
(propped) open. VOROUS said he walked in with other people and saw that police officers
were standing around. He said they made no attempts to tell people to leave nor did they say
anything about the people being in an area where they were not allowed. According to
VOROUS, the people inside this area were not violent and were not destroying or taking
anything. VOROUS said he had no idea that other people were inside causing destruction.
VOROUS said he was not privy to that information until later. VOROUS said he believed the
large door was opened by the police, due to the fact the door was propped open for people to
come and go as they please. VOROUS said he knows about trespassing laws and would never
have entered if he believed he was trespassing.

        At some point, VOROUS said he asked a police officer if he could take a selfie. Instead,
VOROUS said that the police officer took VOROUS’ cell phone and allowed VOROUS to go
up to a statue. VOROUS said that the police officer then used VOROUS’ cell phone to take a
picture of VOROUS. VOROUS said that the police officer was nice and never said anything to
him about not being able to be there or that he was trespassing. VOROUS said he asked a
different police officer if he could walk over to a pool and wash his eyes out. VOROUS said the
officer told him he could do so. VOROUS said that while VOROUS was cleaning his eyes out
at the pool, two different female officers walked up to him and asked if he required medical
assistance. VOROUS said that they advised there is an ambulance outside that he could utilize
if he was having problems with his eyes. VOROUS said he noticed more police officers coming
in who were dressed differently than those inside. VOROUS said that he walked up to another
officer and asked where he could leave from. VOROUS said that the officer looked around and
wondered the same, before walking over to someone who looked like they were in charge.
VOROUS said that this officer had stripes on his arm. VOROUS said that they spoke for a few
seconds before that original officer came back and said if you want to leave, grab as many people

                                                6
         Case
         Case1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page97ofof38
                                                                       12




as you can and leave out that door now, pointing to a different door than the one VOROUS had
originally entered through. VOROUS said that, knowing he needed to leave, yelled to others that
they also needed to depart the building. VOROUS said that he and some others then walked out
the building. Law enforcement, during reviews of videos, has been unable to corroborate
VOROUS’s statements about police officers taking photos.

        VOROUS said that he had seen some of the damage while he was there, and then later
heard the extent of what happened inside the building. VOROUS said that he was not one of the
persons that destroyed anything nor did he ask anyone to do it. According to VOROUS, he went
back to the Capitol building area the next day and walked up to Capitol police officer to self-
report. VOROUS said that he told them he was inside the building and had lost his cell phone.
VOROUS said that he was not trying to hide anything, but was letting them know so if he did
anything wrong they would know who he was and where to find him. VOROUS said that the
Capitol Police wrote down his information and let him depart.

        The interviewing FBI agent reviewed VOROUS’ driver’s license photograph, social
media posted photographs, and photographs identified by VOROUS. Based upon a review and
comparison of VOROUS’ driver’s license photograph to the Facebook posts, the interviewing
FBI agent can say that both have common characteristics, but cannot say they are an exact match
due to the changes from the driver’s license photograph. The interviewing FBI agent can say
that the Facebook photographs appear to be that of the person he interviewed, known to the agent
as JEREMY J. VOROUS.
        Your affiant obtained video footage of VOROUS at the Capitol building which the FBI
obtained from an online tip by an identified individual. VOROUS is seen exiting the Capitol.
VOROUS says words to the effect of “we’ve been in there. Ain’t nothing going on.” A screen
shot from that video is depicted in Figure Six, below.




                                           Figure Six

       You affiant also reviewed Body Worn Camera footage and observed VOROUS in two
apparent confrontations with U.S. Capitol Police on January 6, 2021 outside of the U.S. Capitol
Building.



                                               7
         Case 1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document8 2 Filed
                                             Filed04/15/21
                                                   03/26/21 Page
                                                             Page108 of 38
                                                                        12




                                    Figure Seven
Both confrontations occurred prior to VOROUS’ entry into the US Capitol building. In one
confrontation, your affiant observed VOROUS appear to be yelling at law enforcement officers
holding a barricade on US Capitol grounds resulting in VOROUS apparently being pepper
sprayed by law enforcement.




                                    Figure Eight
        Several minutes later, VOROUS engaged in a verbal altercation with law enforcement
lasting several minutes. VOROUS was apparently angry with law enforcement officers after
being pepper sprayed and claimed he would go after them “blind.” Your affiant can hear
VOROUS call officers “cowards” and yell obscenities on the video. VOROUS also said words
to the effect that law enforcement were “preventing me [VOROUS] from getting into my
house.” At one point VOROUS took out his cell phone and appears to record a video standing in
front of law enforcement and yell words to the effect “when I can fucking see again, I am ready
to go at these pussies again.”
    Your affiant also uncovered additional publicly available video footage showing
VOROUS on the grounds of the U.S. Capitol. A YouTube video titled “Storming the Capitol –



                                               8
           Case 1:21-mj-00031-RAL
                1:21-cr-00294-RC Document
                                  Document8 2 Filed
                                               Filed04/15/21
                                                     03/26/21 Page
                                                               Page119 of 38
                                                                          12




Street interviews” shows VOROUS shouting words to the effect of “God dammit, when you all
gonna get mad about something? When you all gonna fight?” 2




                                   Figure Nine
       In a separate YouTube video titled “LIVE: Tensions rise in DC after Trump supporters
storm into US Capitol” VOROUS can be heard saying that he has been maced three times and
pepperballed. 3




                                   Figure Ten

2
     https://www.youtube.com/watch?v=sLa98fB0Elw.
3
    https://www.youtube.com/watch?v=tyucp7rZSc4ip&feature=youtu.be
                                             9
         Case
          Case1:21-mj-00031-RAL
               1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page12
                                                                 10ofof38
                                                                        12




At another point, VOROUS can be seen and heard yelling words to the effect of “I’ll take this
joint off.”




                                      Figure Eleven
        Your affiant also received the recording from the FBI’s National Threat Operations Center
(NTOC) of the call VOROUS made to FBI on 01/10/2021 at 4:16am EST. In that recording,
VOROUS called to report that he was in the U.S. Capitol building on January 6, 2021. He said
he was in the building and went to the Capitol Police the next day to report himself. VOROUS
said that he absolutely did not participate in the rioting or take anything.
        Your affiant was able to review footage from the Capitol that shows VOROUS in the Crypt
area of the U.S. Capitol building. The footage shows VOROUS walking around inside the Capitol.
       In addition, your affiant was able to review footage of VOROUS entering the U.S. Capitol
building. Your affiant has learned from separate sources that at the time of his entry, loud audible
alarms were going off in the area and the windows adjacent to point of entry were broken out.




                                      Figure Twelve


                                                10
             Case
              Case1:21-mj-00031-RAL
                   1:21-cr-00294-RC Document
                                    Document82 Filed
                                                Filed04/15/21
                                                      03/26/21 Page
                                                                Page13
                                                                     11ofof38
                                                                            12




       Your affiant also viewed a publicly available video titled ”‘Stop the Steal’ Rally Turns
Violent as Protesters Storm Capitol Building, Shut Down Congress.” 4 In that video, VOROUS
can be seen and heard yelling “I will be here until we drag these motherfuckers out.”




                                             Figure Thirteen


        Based on the foregoing, your affiant submits that there is probable cause to believe that
JEREMY J. VOROUS violated 18 U.S.C. §§ 1752(a)(1) and (2), which make it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do so;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions or attempts or conspires
to do so. For purposes of Section 1752, a “restricted building” includes a posted, cordoned off, or
otherwise restricted area of a building or grounds where the President or other person protected by
the Secret Service, including the Vice President, is or will be temporarily visiting; or any building
or grounds so restricted in conjunction with an event designated as a special event of national
significance.
       Your affiant also submits there is also probable cause to believe that JEREMY J.
VOROUS violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which make it a crime to willfully and
knowingly (D) engage in disorderly or disruptive conduct, at any place in the Grounds or in any
of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a
session of Congress or either House of Congress, or the orderly conduct in that building of a
hearing before, or any deliberations of, a committee of Congress or either House of Congress, and
(G) parade, demonstrate, or picket in any of the Capitol Buildings.

       Finally, your affiant submits there is also probable cause to believe that JEREMY J.
VOROUS violated 18 U.S.C. § 1512(c)(2), which make it a crime to corruptly (2) otherwise
obstruct, influence, or impede any official proceeding, or attempts to do so.

4
    https://coffeeordie.com/protestors-storm-capitol-building/

                                                         11
         Case
          Case1:21-mj-00031-RAL
               1:21-cr-00294-RC Document
                                Document82 Filed
                                            Filed04/15/21
                                                  03/26/21 Page
                                                            Page14
                                                                 12ofof38
                                                                        12




                                             _________________________________
                                             PETER W. WALL
                                             SPECIAL AGENT, FBI


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 17th day of March 2021.
                                                               2021.03.17
                                                               21:11:32 -04'00'
                                            ___________________________________
                                            ROBIN M. MERIWEATHER
                                            U.S. MAGISTRATE JUDGE




                                               12
                        Case
                        Case 1:21-cr-00294-RC
                             1:21-mj-00031-RALDocument
                                               Document8 3Filed
                                                            Filed
                                                                04/15/21
                                                                  03/26/21Page
                                                                           Page151ofof38
                                                                                       1
                                                  RECORD OF MAGISTRATE'S PROCEEDINGS


             UNITED STATES OF AMERICA                                                     MAGISTRATE'S DOCKET #                      1:21-mj-31

                            vs                                                            DATE OF COMPLAINT

                  JEREMY J. VOROUS                                                        CRIMINAL DOCKET NUMBER

                                                                                          DATE OF INDICTMENT

                                                                                          STATUTE:                                   18:1752(a)(1) and (2), 40:5104(e)(2)(D) and
                                                                                                                                     (G) and 18:1512(c)(2)

DATE ARRESTED:          3/26/2021

                                                                       INITIAL APPEARANCE

Before                  LENIHAN                                EDDY                       Date:          3/26/2021                   Casette Tape #

Magistrate              MITCHELL                         X     LANZILLO                   Time:          11:51 am – 12:03 pm         Tape Index:

                        KELLY                                  PESTO

U. S. ATTORNEY          Christian A. Trabold, AUSA

1. RIGHTS EXPLAINED

2. COMPLAINT/INDICTMENT/INFORMATION:

                        Read                             x     Summarized            x    Reading waived

                        Defendant provided with a copy of the charges

                        Defendant to be provided with a copy of the charges as soon as possible

3. ACT & PENALTIES

                        Read                             x     Summarized            x    Reading waived

4. COUNSEL         x    Defendant requested appointment                                   Defendant waived appointment

                        Defendant represented by:

                        Defendant expects to retain:

                        Affidavit executed. (to be executed)

                        Not Qualified                          Qualified                  with possible requirement for partial or full payment

                        Federal Public Defender appointed

                   x    CJA Panel Attorney               Komron Maknoon                                                              appointed

5. BAIL                 Recommended Bond:

                        Bond Set at:

                   x    By Consent                             Additional Conditions Imposed:

                        By Magistrate

                        Bond Posted

                        Temporary Commitment issued                                       Final Commitment issued

                        Bond Review Hearing Set For:

                        Detention Hearing Set For:

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT


                        Preliminary Exam/Identity Hrg set for:                       4/1/21 at 2 pm      Before Magistrate           Richard A. Lanzillo

ADDITIONAL COMMENTS:                                     Held by video conference with full consent. ***A hearing regarding possible modifications of conditions

of release will be conducted at the date and time set for the Identity/Preliminary Hearings
        Case
        Case 1:21-cr-00294-RC
             1:21-mj-00031-RALDocument
                               Document8 4Filed
                                            Filed
                                                04/15/21
                                                  03/26/21Page
                                                           Page161ofof38
                                                                       1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    )
                Plaintiff,                  )
                                            )
              VS.                           )       Criminal No. 1:21-mj-3 l
                                            )
JEREMY J. VOROUS                            )
                Defendant.                  )

                              ORDER APPOINTING COUNSEL

       AND NOW, this day of, 2020, the Court, upon a showing that the defendant is
financially unable to employ counsel and does not wish to waive his/her right to the appointment
of counsel, Attorney Komron John Maknoon is appointed as CJA counsel for defendant
pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. §3006A.
       This appointment is effective March 26, 2021.




                                            RICHARD A. LANZILLO
                                            United States Magistrate Judge
        Case
        Case 1:21-cr-00294-RC
             1:21-mj-00031-RALDocument
                               Document8 5Filed
                                            Filed
                                                04/15/21
                                                  03/26/21Page
                                                           Page171ofof38
                                                                       1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                  )
 UNITED STATES OF AMERICA                         )
                                                  )
                 Plaintiff,                       )   Case No. 1:21-mj-31
                                                  )
        vs.                                       )
                                                  )
                                                  )
JEREMY VOROUS                                     )                                ·,   .


                 Defendant.                      )


                                           ORDER

       The United States is obligated, pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio

v. United States, 405 U.S. 150 (1972), and subsequent cases, to timely disclose infom1ation

favorable to the defense as to criminal liability on the charged offense(s) or mitigation of any

punishment that may be imposed. Such favorable information includes infonnation that may cast

doubt on the credibility of government witnesses. Possible consequences for violating this order

include exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary referral,

and any other relief authorized by law.




Dated: 3/26/21

                                          ~ U R ~ ) 4,~
                                            United States Mag;?ateJ;{dge
                   Case
                   Case 1:21-cr-00294-RC
                        1:21-mj-00031-RALDocument
                                          Document8 6Filed
                                                       Filed
                                                           04/15/21
                                                             03/26/21Page
                                                                      Page181ofof38
                                                                                  2


AO 98 (Rev. 12/11) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                                    fot the
                                                   Westem District of Pennsylvania

                   United States of America                             )
                                 V.                                     )
                                                                        )       CaseNo. 1:21-mj-31
                     JEREMY J. VOROUS                                   )
                             Defendant                                  )

                                                         APPEARANCE BOND

                                                         Defendant's Agreement
I,                      Jeremy J. Vorous                        (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                Type of Bond
(    ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$ -10,000.00
                                          ~-----------
(    ) (3) This is a secured bond of$
                                               - - - - - - ~ - - - - - , secured by:
        (     ) (a) $ - - - - - - - ~ , in cash deposited with the court.

        (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on it- such as a lien, mortgage, or loan - and attach proof of
                 ownership and value):



                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (     ) ( c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identijj, the surety):




                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond sun-endered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                    Case
                    Case 1:21-cr-00294-RC
                         1:21-mj-00031-RALDocument
                                           Document8 6Filed
                                                        Filed
                                                            04/15/21
                                                              03/26/21Page
                                                                       Page192ofof38
                                                                                   2

                                                                                                                               Page 2

AO 98 (Rev. 12/1 I) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is fmmd not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                           Declarations

Ownership of the Property. I, the defendant- and each surety- declare under penalty ofpe1:jury that:

          (1)       all owners of the property securing this appearance bond are included on the bond;
          (2)       the property is not subject to claims, except as described above; and
          (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety- have read this appearance bond and have either read all the conditions
ofrelease set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant- and each surety- declare under penalty of pe1::jury that this info1mation is true. (See 28 U.S.C. § 1746.)


Date:      03/26/2021




                Surety/property mmer - printed 11ame                           Surety/property owner - signature and date



                Surety/property owner - p1inted name                           Surety/property owner - signature a11d date



                Surety/property owner - p1inted name                           Surety/property owner - signature and date




                                                                  CLERK OF COURT


Date:     03/26/2021                                                                      s/Debra L. Mayo
                                                                                   Signature of Cle,* or Deputy Cle,*

Approved.

Date:     03/26/2021
                     Case
                     Case 1:21-cr-00294-RC
                          1:21-mj-00031-RALDocument
                                            Document8 7Filed
                                                         Filed
                                                             04/15/21
                                                               03/26/21Page
                                                                        Page201ofof38
                                                                                    4

AO 199A (Rev. 06/19) Order Setting Conditions ofRelease                                                 Page I of   4   Pages



                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District of Pennsylvania


                   United States of America                           )
                                  V.                                  )
                                                                      )        Case No.    1:21-mj-31
                        Jeremy J. Vorous                              )
                              Defendant
                                                                      )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:
                                                                                        Place




      on
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                        Case
                        Case 1:21-cr-00294-RC
                             1:21-mj-00031-RALDocument
                                               Document8 7Filed
                                                            Filed
                                                                04/15/21
                                                                  03/26/21Page
                                                                           Page212ofof38
                                                                                       4



AO 199B (Rev. 10/20) Additional Conditions of Release                                                                               Page_2_ o f ~ Pages


                                                 ADDITIONAL CONDITIONS OF RELEASE
    Pursuant to 18 U.S.C. § 3142(c)(l)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                              appearance of the person as required and the safety of any other person and the community.

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)    (6) The defendant is placed in the custody of:
            Person or organization
            Address (only if above is an organiza,ion)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                          Tel. No. _ _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                        Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                    Custodian                                    Date
(~)     (7)     The defendant must:
       ( [ii] ) (a) submit to 5upervision by and report for supervision to the      Pretrial Services
                    telephone number        _ _ _ _ _ _ _ , no later than
       ( D) (b) continue or actively seek employment.
       ( D) (c) continue or start an education program.
       ( D) (d) surrender any passport to:
       ( D ) (e) not obtain a passport or other international travel document.
       ( [ii] ) (f) abide by the following restrictions on personal association, residence, or travel: Travel is restricted to the Western District of Pennsylvania
                    except as necessary for travel to the District of Columbia for court appearances related to case number l:21-mj-321 in that District
       ( D ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:

       (D )   (h) get medical or psychiatric treatment:

       (D )   (i) return to custody each
                                         -----
                                               at
                                                  ----
                                                       o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                  or the following purposes:

       (•)    (i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       (@) (k) not possess a fireann, destructive device, or other weapon.
       (•)    (1) not use alcohol ( D ) at all ( D ) excessively.
       ( []) (m) not use or unlawfully possess a narcotic dmg or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
       ( D) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                  of prohibited substance screening or testing.
       (D) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
       (•)   (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  ( D ) (i) Curfew. You are restricted to your residence every day ( D) from _ _ _ _ _ _ to _ _ _ _ _ , or ( D ) as
                               directed by the pretrial se1-vices office or supervising officer; or
                  ( D) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                              medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                              activities approved in advance by the pretrial services office or supervising officer; or
                  ( D) (iii) Home Incarcerntion. You are restiicted to 24-hour-a-day lock-down at your residence except for medical necessities and
                              court appearances or other activities specifically approved by the court; or
                  ( D ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                              you must comply with the location or travel restrictions as imposed by the court.
                              Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
       ([N)(q) submit to the following location monitoring technology and comply with its requirements as directed:
                   Case
                   Case 1:21-cr-00294-RC
                        1:21-mj-00031-RALDocument
                                          Document8 7Filed
                                                       Filed
                                                           04/15/21
                                                             03/26/21Page
                                                                      Page223ofof38
                                                                                  4




                                          ADDITIONAL CONDITIONS OF RELEASE
             ([]I ) (i)Location monitoring technology as directed by the pretrial services or supervising officer; or
             (•) (ii) Voice Recognition; or
             (•) (iii) Radio Frequency; or
             (0) (iv) GPS.
(D )    (r) pay all or part of the cost of location monitoring based upon your ability to pay as detem1ined by the pretrial services or supervising
            officer.
( [ii ) (s) report as soon as possible, to the pretrial services or supervising ofticer, every contact with law enforcement personnel, including an-ests,
            questioning, or traffic stops.
(•)    (t)
                    Case
                    Case 1:21-cr-00294-RC
                         1:21-mj-00031-RALDocument
                                           Document8 7Filed
                                                        Filed
                                                            04/15/21
                                                              03/26/21Page
                                                                       Page234ofof38
                                                                                   4

AO !99C (Rev. 09/08) Advice of Penalties                                                                     Page   4       of   4     Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years ,
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. TI1is sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, infmmant, or ofiicer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to smTender to serve a sentence,
you may be prosecuted for failing to appear or smTender and additional punishment may be imposed. If you are convicted of:
       (l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A tenn of imprisomnent imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defend ant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                       Erie, Pennsylvania
                                                                                            City and State




                                               Directions to the United States Marshal

       The defendant is ORDERED released after processing.
       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place SJljilt!fl'rel:t."""--..,


Date: _ _ _ _3/26/2021
             _ _ _ _ _ _ __
                                                                                2 , , J ~ c e r ' s Signalllre

                                                                    Richard A. Lanzillo, Unied States Magistrate Judge
                                                                                        Printed name and ti!le




                    DISTRIBUTION:      COURT    DEFENDANT        PRETRIAL SERVICE       U.S. ATTORNEY        U.S. MARSHAL
           Case
           Case 1:21-cr-00294-RC
                1:21-mj-00031-RALDocument
                                  Document8 8Filed
                                               Filed
                                                   04/15/21
                                                     03/26/21Page
                                                              Page241ofof38
                                                                          1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
                                                )
      V.                                        )   CRIM. NO. 1 :21-mj-31
                                                )
JEREMY J. VOROUS                                )
                                                )

  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Administrative Order 20-mc-466, this Court finds:

~      That the Defendant (or the Juvenile) has consented to the use of video

       teleconferencing/teleconferencing to conduct the proceeding(s) held today, after

       consultation with counsel; and

The proceeding(s) held on this date may be conducted by:

~      Video Teleconferencing·

_ _ Teleconferencing, because video teleconferencing is not reasonably available for the

       following reason:

       _ _ The Defendant (or the Juvenile) is detained at a facility lacking video

                teleconferencing capability.

               Other:




Date: 3/26/21                                  ~4)q#
                                                    United States Magistrate Judge
-_-                          Case 1:21-mj-00031-RAL
                                  1:21-cr-00294-RC Document
AO ~.~ (_ ev. 11/11) Arrest Warrant
                                                    Document8 10Filed
                                                                   Filed
                                                                      04/15/21
                                                                         03/30/21Page
                                                                                   Page
                                                                                      25 1ofof381



                                            UNITED STATES DISTRICT COURT
                                                                             for the

                                                                  District of Columbia

                        United States of America
                                    v.                                           )
                                                                                 )       Case No.
                        JEREMY      1. VOROUS
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                Defendant


                                                              ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                    Jeremy J. Vorous
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment                 0 Information        0 Superseding Information                II Complaint
o     Probation Violation Petition                0 Supervised Release Violation Petition                o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c.        §§ 1752(a)(1) and (2)- Knowingly              Entering    or Remaining       in any Restricted       Building or
 Grounds Without Lawful Authority;
40 U.S.c.         §§ 5104(e)(2)(D) and (G) - Violent Entry and Disorderly                     Conduct     on Capitol Grounds;
 18 U.S.c.        § 1512(c)(2) - Obstruction of any Official Proceeding.

                                                                                                                       2021.03.17
                                                                                            p~ -A(wa••..•.    ,Ib-     21:14:13 -04 00       1   1

Date:              03/17/2021
                                                                                                          Issuing officer's signature


City and state:                       Washington, D.C.                                   Robin M. Meriweather,           U.S. Magistrate         Judge
                                                                                                            Printed name and title


                                                                            Return

            This warrant was received on          (date)   c8].2.2.)   .26.2.)       , and the person was arrested on      (date)       0 ~) ;;up    1~.:2~
at   (city and state)     Ve.n"'-b~to   I   fA.

Date:
                                                                                                         Arresting officer's signature



                                                                                                     )
                                                                                                            Printed name and title
            Case 1:21-mj-00031-RAL
                 1:21-cr-00294-RC Document
                                   Document8 11Filed
                                                  Filed
                                                     04/15/21
                                                        03/31/21Page
                                                                  Page
                                                                     26 1ofof382




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )      Docket No. 3:21-MJ-28
                                             )
                                             )
                v.                           )      ELECTRONICALLY FILED
                                             )
                                             )
JEREMY VOROUS,                               )      The Honorable Richard A. Lanzillo
                                             )
                Defendant.                   )

     MOTION TO CONTINUE PRELIMINARY EXAMINATION AND IDENTITY
                             HEARING

          AND NOW, to-wit, comes the Defendant, Jeremy Vorous (hereinafter “Mr. Vorous”), by

and through his attorney, Komron Jon Maknoon, Esq., and respectfully files the within Motion to

Continue Preliminary Examination and Identity Hearing and, in support thereof, avers as follows:

     1.         On March 26, 2021, a complaint was filed alleging that Mr. Vorous violated 18

U.S.C. §§ 1752(a)(1) and (2), 1512(c)(2) along with 40 U.S.C §§ 5104(e)(2)(D) and (G). (See Doc.

No. 1).

     2.         On that same day, undersigned counsel received a CJA appointment for the above-

captioned case (See Doc. No. 4).

     3.         Currently scheduled and due are:

             a. Preliminary Examination and Identity Hearing- April 1, 2021 at 2:00 p.m.

     4.         Additional time is needed for undersigned counsel to further discuss legal issues

with his client to determine if undersigned counsel will proceed or waive.

     5.         On March 31, 2021, undersigned counsel spoke with Assistant United States

Attorney Christian A. Trabold. via email who consented to the within Motion.
         Case 1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document8 11Filed
                                               Filed
                                                  04/15/21
                                                     03/31/21Page
                                                               Page
                                                                  27 2ofof382




       WHEREFORE, Mr. Vorous respectfully requests the within motion be granted and that the

Preliminary Examination and Identity Hearing in the matter be continued to fifteen (15) days or a

date deemed appropriate by this Honorable Court.

                                                           Respectfully submitted,



                                                           s/ Komron Jon Maknoon
                                                           Komron Jon Maknoon, Esquire
                                                           PA I.D. NO. 90466

                                                            309 Smithfield St., 4th floor
                                                            Pittsburgh, PA 15222
                                                           (412) 201-1802
                                                           (412) 774-8424 (fax)

                                                           Attorney for Defendant,
                                                           Jeremy Vorous
     Case
      Case1:21-mj-00031-RAL
           1:21-cr-00294-RC Document
                            Document 811-1
                                        Filed
                                            Filed
                                              04/15/21
                                                  03/31/21
                                                         Page
                                                            Page
                                                              28 of
                                                                 1 of
                                                                    382




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )       Docket No. 3:21-MJ-28
                                             )
                                             )
              v.                             )       ELECTRONICALLY FILED
                                             )
                                             )
JEREMY VOROUS,                               )       The Honorable Richard A. Lanzillo
                                             )
              Defendant.                     )


                                  ORDER OF COURT

       AND NOW, this ___ day of ___ 2021, upon consideration of the within Motion to

Continue Preliminary Examination and Identity Hearing, it is hereby ORDERED,

ADJUDGED, and DECREED that Defendant’s motion is GRANTED.

       IT IS FURTHER ORDERED that the extension of time caused by this continuance

(April 1, 2021 through April 16, 2021) be deemed excludable under the Speedy Trial Act

18 U.S.C. § 3161 et seq. Specifically, the Court finds that the ends of justice served by

granting this continuance outweigh the best interest of the public and the defendant to a

speedy trial, 18 U.S.C. § 3161(h)(7)(a), since, for the reasons stated in defendant’s motion,

the failure to grant such a continuance would deny counsel for the defendant reasonable

time necessary for effective preparation, taking into account the exercise of due diligence

18 U.S.C. § 3161(h)(7)(B)(iv).
     Case
      Case1:21-mj-00031-RAL
           1:21-cr-00294-RC Document
                            Document 811-1
                                        Filed
                                            Filed
                                              04/15/21
                                                  03/31/21
                                                         Page
                                                            Page
                                                              29 of
                                                                 2 of
                                                                    382




      IT IS FURTHER ORDERED that any pretrial motions referred are due on or

before ____________, 2021.




                                        BY THE COURT:



                                        _________________________________

                                        Richard A. Lanzillo
                                        United States Magistrate Judge
      Case 1:21-mj-00031-RAL
           1:21-cr-00294-RC Document
                             Document8 12Filed
                                            Filed
                                               04/15/21
                                                  03/31/21Page
                                                            Page
                                                               30 1ofof382




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )       Docket No. 1:21-MJ-31
                                             )
                                             )
              v.                             )       ELECTRONICALLY FILED
                                             )
                                             )
JEREMY VOROUS,                               )       The Honorable Richard A. Lanzillo
                                             )
              Defendant.                     )


                                  ORDER OF COURT

       AND NOW, this 31st
                     ___ day of Mar.
                                ___ 2021, upon consideration of the within Motion to

Continue Preliminary Examination and Identity Hearing, it is hereby ORDERED,

ADJUDGED, and DECREED that Defendant’s motion is GRANTED.

       IT IS FURTHER ORDERED that the extension of time caused by this continuance

(April 1, 2021 through April 19, 2021) be deemed excludable under the Speedy Trial Act

18 U.S.C. § 3161 et seq. Specifically, the Court finds that the ends of justice served by

granting this continuance outweigh the best interest of the public and the defendant to a

speedy trial, 18 U.S.C. § 3161(h)(7)(a), since, for the reasons stated in defendant’s motion,

the failure to grant such a continuance would deny counsel for the defendant reasonable

time necessary for effective preparation, taking into account the exercise of due diligence

18 U.S.C. § 3161(h)(7)(B)(iv).
      Case 1:21-mj-00031-RAL
           1:21-cr-00294-RC Document
                             Document8 12Filed
                                            Filed
                                               04/15/21
                                                  03/31/21Page
                                                            Page
                                                               31 2ofof382




       IT IS FURTHER ORDERED that the preliminary and identity hearings will

be held on Monday, April 19, 2021 at 1:30 p.m. by Zoom video conferencing.




                                          BY THE COURT:



                                          _________________________________

                                          Richard A. Lanzillo
                                          United States Magistrate Judge
         Case 1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document8 13Filed
                                               Filed
                                                  04/15/21
                                                     04/06/21Page
                                                               Page
                                                                  32 1ofof382




                                 Memorandum
                      U.S. Probation & Pretrial Services Office
                          Western District of Pennsylvania

From the desk of...

Mara Williams
U.S. Probation & Pretrial Services Office
Western District of Pennsylvania
17 South Park Row
Room A-110
Erie, PA 16501

Phone: 814-464-9650
Fax: 814-464-9657
Email: mara_williams@pawp.uscourts.gov

To:    Honorable Richard A. Lanzillo
       United States Magistrate Judge

cc:    AUSA Christian Trabold
       Attorney Kamron Maknoon

Re:    VOROUS, Jeremy
       Criminal No. 1:21M00031-1

Date: 4/6/2021


On March 26, 2021, Mr. Vorous appeared for his initial appearance before Your Honor, at which
time he was released on bond under the following conditions: Travel restrictions to the Western
District of PA, travel permitted to the District of Columbia for court appearances, no possession
of firearms, destructive devices or other weapons and report law enforcement contact.

On that same date, a bond interview was conducted as the Court directed. During the interview,
Mr. Vorous refused to provide information to this officer and was uncooperative at times. During
questioning about the possession of any dangerous weapons at his residence, the defendant
conveyed that he did in fact have dangerous weapons, but he refused to disclose any details about
the nature of the weapons. When informed by his attorney that per his bond conditions Mr. Vorous
was not allowed to possess any dangerous weapons, Mr. Vorous proceeded to get highly agitated
         Case 1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document8 13Filed
                                               Filed
                                                  04/15/21
                                                     04/06/21Page
                                                               Page
                                                                  33 2ofof382

The Honorable Richard A. Lanzillo
United States Magistrate Judge
April 1, 2021
Page -2-

to the point of raising his voice, and he slapped himself in the face and yelled that his “civil
liberties” were being taken away from him.

This officer tried to contact Mr. Vorous’s mother, Laura Percival, and left messages on her
personal cellphone as well as the house phone asking for a return phone call. To date, she has
failed to contact this officer.

On April 1, 2021, this officer finally made contact with Mr. Vorous on his mother’s house phone.
During the conversation, Mr. Vorous refused to complete a virtual home inspection and directed
this officer to contact his attorney. This officer has done so, and the issue is still pending as of
April 6, 2021.

At this time, Mr. Vorous has been uncooperative to the extent that Pretrial Services believes he is
not amenable to supervision. Additionally, we have serious concerns regarding officer and
community safety, as well as risk of flight. Therefore, due to the above information this officer is
requesting a detention hearing.
         Case 1:21-mj-00031-RAL
              1:21-cr-00294-RC Document
                                Document8 16Filed
                                               Filed
                                                  04/15/21
                                                     04/12/21Page
                                                               Page
                                                                  34 1ofof381




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
          Plaintiff                            )
                                               )   No. 1:21-mj-31
        v.                                     )
                                               )
JEREMY J. VOROUS                               )   Richard A. Lanzillo
           Defendants                          )   United States Magistrate Judge

                           HEARING MEMO/MINUTE ENTRY

Hearing Date: 4/12/2021
Time: 1:33 pm – 1:50 pm
Type of Conference: Status Conference
Reporter: Janis Ferguson
Deputy Clerk/Law Clerk: Debra L. Mayo


Counsel for Plaintiff                          Counsel for Defendant
Christian A. Trabold, AUSA                     Komron Maknoon, Esq.


Orders, Remarks, Instructions

Discussion held regarding compliance with defendant’s conditions of release.
                 Case 1:21-cr-00294-RC Document 8 Filed 04/15/21 Page 35 of 38
                                                                                             BOND

                                 U.S. District Court
                        Western District of Pennsylvania (Erie)
            CRIMINAL DOCKET FOR CASE #: 1:21-mj-00031-RAL All Defendants
                                 Internal Use Only


Case title: USA v. VOROUS                                  Date Filed: 03/26/2021

Assigned to: Magistrate Judge Richard A.
Lanzillo

Defendant (1)
JEREMY J. VOROUS                            represented by Komron J. Maknoon
                                                           Maknoon & Associates
                                                           309 Smithfield Street
                                                           Fourth Floor
                                                           Pittsburgh, PA 15222
                                                           (412) 201-1802
                                                           Email: kjm@maknoon-law.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None



Plaintiff
USA                                         represented by Christian A. Trabold
                                                           United States Attorney's Office
                                                           17 South Park Row
                                                           Room A330
             Case 1:21-cr-00294-RC Document 8 Filed 04/15/21 Page 36 of 38
                                                     Erie, PA 16501
                                                     (814) 452-2906
                                                     Email: christian.a.trabold@usdoj.gov
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: US Govt Atty

                          Select
Date Filed       #        all / clear
                                        Docket Text

03/26/2021                              Attorney update in case as to JEREMY J. VOROUS. Attorney
                                        Christian A. Trabold for USA added. (dm) (Entered: 03/26/2021)
03/26/2021            1                 CRIMINAL COMPLAINT USDC District of Columbia as to
                                        JEREMY J. VOROUS (dm) (Entered: 03/26/2021)
03/26/2021            2                 Statement of Facts by USA as to JEREMY J. VOROUS re 1
                                        Complaint. (dm) (Entered: 03/26/2021)
03/26/2021            3                 Minute Entry for proceedings held before Magistrate Judge Richard
                                        A. Lanzillo: Initial Appearance in Rule 5(c)(3) Proceedings as to
                                        JEREMY J. VOROUS held on 3/26/2021. Appearance entered by
                                        Komron J. Maknoon for JEREMY J. VOROUS on behalf of
                                        defendant. A hearing regarding possible modifications of conditions
                                        of release will be conducted at the date and time set the for
                                        Identity/Preliminary Hearings. (Court Reporter: Janis Ferguson) (dm)
                                        (Entered: 03/26/2021)
03/26/2021            4                 CJA 20 ORDER Appointing Counsel as to JEREMY J. VOROUS:
                                        Appointment of Attorney Komron J. Maknoon for JEREMY J.
                                        VOROUS. Signed by Magistrate Judge Richard A. Lanzillo on
                                        3/26/2021. (dm) (Entered: 03/26/2021)
03/26/2021            5                 Order Pursuant to the Due Process Protections Act, Pub. L. No. 116-
                                        182, 134 Stat. 894 (Oct. 21, 2020) (amending Fed. R. Crim. Pro. 5) as
                                        to JEREMY J. VOROUS. Signed by Magistrate Judge Richard A.
                                        Lanzillo on 3/26/2021. (dm) (Entered: 03/26/2021)
03/26/2021            6                 Unsecured Bond Entered as to JEREMY J. VOROUS in amount of
                                        $10,000.00. (dm) (Entered: 03/26/2021)
03/26/2021            7                 ORDER Setting Conditions of Release as to JEREMY J. VOROUS
                                        (1) $10,000 Unsecured Bond. Signed by Magistrate Judge Richard A.
                                        Lanzillo on 3/26/2021. (dm) (Entered: 03/26/2021)
03/26/2021            8                 Order Regarding Use of Video Conferencing/Teleconferencing as to
                                        JEREMY J. VOROUS. In accordance with Administrative Order
                                        2:20-mc-466, Defendant consents to proceeding by video
                                        conferencing/teleconferencing as more fully stated in said Order.
                                        Signed by Magistrate Judge Richard A. Lanzillo on 3/26/2021. (dm)
                                        (Entered: 03/26/2021)
03/26/2021                              NOTICE OF HEARING as to JEREMY J. VOROUS. Text-only
                                        entry. No PDF document will issue. This text-only entry constitutes
                                        the Order of the Court or Notice on the matter. Preliminary
                                        Examination/Identity Hearing set for 4/1/2021 at 02:00 PM by Video
             Case 1:21-cr-00294-RC Document 8 Filed 04/15/21 Page 37 of 38
                                 Conference before Magistrate Judge Richard A. Lanzillo. (dm)
                                 (Entered: 03/26/2021)
03/26/2021             9           ORDER re 7 Order Setting Conditions of Release. Location
                                   Monitoring was inadvertently included in the Conditions of Release
                                   Order. The Order is amended to remove that condition at this time.
                                   Signed by Magistrate Judge Richard A. Lanzillo on 3/26/2021. Text-
                                   only entry; no PDF document will issue. This text-only entry
                                   constitutes the Order of the Court or Notice on the matter. (dm)
                                   (Entered: 03/26/2021)
03/30/2021            10           Arrest Warrant Returned Executed on 3/26/21 in case as to JEREMY
                                   J. VOROUS. (Trabold, Christian) (Entered: 03/30/2021)
03/31/2021            11           First MOTION for Extension of Time for Preliminary Examination
                                   and Identity Hearing by JEREMY J. VOROUS. (Attachments: # 1
                                   Proposed Order) (Maknoon, Komron) (Entered: 03/31/2021)
03/31/2021            12           ORDER granting 11 Motion to Continue Preliminary Hearing and
                                   Identity Hearing as to JEREMY J. VOROUS (1). The preliminary
                                   and identity hearings will be rescheduled to Monday, April 19, 2021
                                   at 1:30 p.m. Zoom conference connection instructions will be
                                   provided by separate email. Signed by Magistrate Judge Richard A.
                                   Lanzillo on 3/31/2021. (dm) (Entered: 03/31/2021)
03/31/2021                         Preliminary Examination and Identity Hearing set for 4/19/2021
                                   01:30 PM by Video Conference before Magistrate Judge Richard A.
                                   Lanzillo. (dm) (Entered: 03/31/2021)
03/31/2021            14           CJA 23 Financial Affidavit by JEREMY J. VOROUS (dm) (Entered:
                                   04/07/2021)
04/06/2021            13           CORRESPONDENCE for Applicable Counsel and Judge as to
                                   JEREMY J. VOROUS submitted by the Probation Office. To view
                                   document, click on the document number link in the NEF (Notice
                                   of Electronic Filing). You must either already be logged into ECF
                                   or log into ECF using the attorney of record's ECF login and
                                   password only. (anwP) (Entered: 04/06/2021)
04/07/2021            15           ORDER scheduling a Status Conference as to JEREMY J. VOROUS.
                                   Status Conference set for 4/12/2021 at 01:30 PM by Video
                                   Conference before Magistrate Judge Richard A. Lanzillo. Participants
                                   shall join the video conference using the folllowing credentials:
                                   https://pawd-uscourts.zoomgov.com/j/1608008980. Signed by
                                   Magistrate Judge Richard A. Lanzillo on 4/7/2021. Text-only entry;
                                   no PDF document will issue. This text-only entry constitutes the
                                   Order of the Court or Notice on the matter. (dm) (Entered:
                                   04/07/2021)
04/12/2021            16           Minute Entry for proceedings held before Magistrate Judge Richard
                                   A. Lanzillo: Status Conference as to JEREMY J. VOROUS held on
                                   4/12/2021. (Court Reporter: Janis Ferguson) (dm) (Entered:
                                   04/12/2021)
04/15/2021            17           ORDER as to JEREMY J. VOROUS. In light of the filing of the
                                   criminal indictment against defendant in the District of Columbia at
                                   case number 1:21-cr-00294-RC-1 relative to these charges, the
                                   preliminary exam set for April 19, 2021 is hereby canceled. Signed
                 Case 1:21-cr-00294-RC Document 8 Filed 04/15/21 Page 38 of 38
                                     by Magistrate Judge Richard A. Lanzillo on 4/15/2021. Text-only
                                     entry; no PDF document will issue. This text-only entry constitutes
                                     the Order of the Court or Notice on the matter. (dm) (Entered:
                                     04/15/2021)

 View Selected
or
 Download Selected
